          Case 3:16-md-02741-VC Document 3094 Filed 03/20/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                              MDL No. 2741
 LIABILITY LITGATION
                                                      Case No. 16-md-02741-VC

                                                      PRETRIAL ORDER NO. 119: RULING
 This document relates to:
                                                      ON INITIAL PHASE 2 DEPOSITION
 Hardeman v. Monsanto, 3:16-cv-00525-VC               DESIGNATIONS FOR DR. FARMER



         The following are the Court’s evidentiary rulings on the plaintiff’s first set of Phase 2

designations for Dr. Farmer:

 Page Where Objection Appears         Ruling
 18-67                                All sustained
 89-182                               All overruled
 183                                  Sustained
 187-205                              All overruled
 206-207                              Sustained for lines 7-13; overruled for the remainder
 208-209                              Overruled
 215                                  Sustained
 234-420                              All overruled
 421-422                              Overruled except that the designations must conform to
                                      yesterday’s ruling regarding redactions.
 422-424                              All overruled
 472:03-15                            Sustained for lines 3-5; overruled for the remainder
 427:18-19                            Overruled
        Case 3:16-md-02741-VC Document 3094 Filed 03/20/19 Page 2 of 2



 428-434                           All sustained
 435-471:07                        All overruled
 471:13-472:11                     Sustained
 472:12-476                        Overruled
 538-539                           All sustained

       The following are the Court’s evidentiary rulings on Monsanto’s first set of Phase 2

designations for Dr. Farmer:

 Page Where Objection Appears      Ruling
 558-640                           All overruled
 661-685                           The Court is confused by these designations; further
                                   discussion is required.



       IT IS SO ORDERED.

Date: March 20, 2019                                         ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
